 1
 2
                                                                    JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   CYNTHIA C. F.,1                          ) Case No. 2:18-cv-04814-JDE
                                              )
12                                            )
                                              ) JUDGMENT
13                                            )
                        Plaintiff,            )
                                              )
14                 v.                         )
                                              )
15   NANCY A. BERRYHILL, Acting               )
16   Commissioner of Social Security,         )
                                              )
                                              )
17                       Defendant.           )
18
           In accordance with the Memorandum Opinion and Order filed herewith,
19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20
     Social Security is reversed and this matter is remanded for further
21
     administrative proceedings consistent with the Court’s Order.
22
23   Dated: March 05, 2019                  ______________________________
24                                          JOHN D. EARLY
                                            United States Magistrate Judge
25
26   1
       Plaintiff's name has been partially redacted in accordance with Fed. R. Civ. P.
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
     and Case Management of the Judicial Conference of the United States.
28
